878 F.2d 378Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph George BROWN, Jr., Plaintiff-Appellant,v.Eric L. OLSEN, Mickey Coffee, Defendants-Appellees,andCharles SHARP, Defendant.
No. 89-7558.
United States Court of Appeals, Fourth Circuit.
Submitted May 22, 1989.Decided June 27, 1989.

Joseph George Brown, Jr., appellant pro se.
Eric L. Olsen, Laura Jayne Hollan, Willcox & Savage, PC, for appellees.
Before DON RUSSELL, K.K. HALL, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Joseph George Brown, Jr., seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 and monetary damages pursuant to 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal of the Sec. 2254 claim and affirm the denial of monetary relief on the Sec. 1983 claim on the reasoning of the district court.  Brown v. Olsen, C/A No. 88-184-N (E.D.Va. Feb. 17, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED IN PART, DISMISSED IN PART.